                 Case 18-10248-MFW                    Doc 1200          Filed 10/24/18            Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

  In Re:                                            Chapter 11
                                                              Case No. 18 .10248               ^MFW^

   Debtor; The Bon-Ton Stores, Inc., et al.

                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
  of James A. White___________________________ __________________________
  to represent the Joint Venture comprised of GA Retail, Inc., Tiger Capital Group, LLC, and Wilmington Savings Fund Society, FSB

  in this action.
                                                              /s/J. Kate Stickles (No. 2917)

                                                             Firm Name: COLE SCHOTZ P.C.
                                                                        500 Delaware Avenue, Suite 1410
                                                             Address:
                                                                        Wilmington, DE 19801
                                                             Phone:            (302)652 3131
                                                                  ,            kstickles@coleschotz.com
                                                             Email:

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of Illinois                              and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that 1 am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                       /s/ James A. White

                                                               Firm Name: JONES DAY
                                                                          77 West Wacker
                                                               Address:
                                                                          Chicago, IL 60601
                                                               Phone:     (312) 782 3939
                                                                          jawhite@jonesday.com
                                                               Email:


                                              ORDER GRANTING MOTION
             IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




           Dated: October 24th, 2018
           Wilmington, Delaware                                          MARY F. WALRATH
                                                                         UNITED STATES BANKRUPTCY JUDGE
